MURNAGHAN, Circuit Judge,
concurring in part and concurring in the judgment:
I am generally in agreement with what Judge Niemeyer has written, and I join his opinion. But Judge Niemeyer omits a few important points that I believe must be noted. I therefore write separately to clarify one issue of law and a few issues of fact that may eventually determine the outcome of this ease.
I.
Judge Niemeyer’s statement of the Pickering balancing test neglects to mention the interests of the public that are served by an individual’s speech. See ante at 279-280, 282. Both the Supreme Court and the Fourth Circuit have explained that the public interest in the employee’s speech must be considered when weighing his right to speak against the government-employer’s interest in controlling the workplace. A stronger showing of public interest in the speech requires a concomitantly stronger showing of government-employer interest to overcome it. See Connick v. Myers, 461 U.S. 138, 152, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983) (“We caution that a stronger showing [of employer interest] may be necessary if the employee’s speech more substantially involved matters of public concern.”); Cromer v. Brown, 88 F.3d 1315, 1326 (4th Cir.1996). (“Interests of the community also weigh in the [.Pickering ] balance.”); see also Azzaro v. County of Allegheny, 110 F.3d 968, 980 (3d Cir.1997) (en banc) (“On one side [of the Pickering balancing] we weigh the public employee’s interest in speaking about a matter of public concern and the value to the community of her being free to speak on such matters.”); O’Connor v. Steeves, 994 F.2d 905, 915 (1st Cir.1993) (“Under Pickering, we are required to balance the significance of the interests served by the public-employee speech — including the employee’s interests in communicating, *280and the interests of the community in receiving, information ‘on matters of public importance’ — against the governmental employer’s legitimate interests in preventing unnecessary disruptions and inefficiencies in carrying out its public service mission.”).
In Cromer we observed that the public had an interest.in the subject matter of the individual speech, see 88 F.3d at 1327, 1329, even though the speech was only privately made, see id. at 1326. We held that the plaintiffs “individual interests” to be balanced under Pickering “merge in a real sense with those of the community at large," and together outweighed the interests of the government-employer in controlling its employee’s speech. Id. at 1327-29. Similarly, in Piver v. Pender County Bd. of Educ., 835 F.2d 1076 (4th Cir.1987), we explained the Pickering balancing test as examining whether “the interests of the speaker and the community in the speech outweigh the interests of the employer in maintaining an efficient workplace,” id. at 1078 (emphasis added). In concluding that the balancing tipped in the plaintiffs favor, we repeatedly considered “the audience’s interests in the speech at issue” and examined the features of the speech that would “enhance its importance to [the plaintiff] and to the public.” Id. at 1080-81 (emphasis added).
Particularly in this case, where the speech allegedly concerned the integrity of a Virginia Freedom of Information Act (FOIA) request from a newspaper, the public’s interest in the speech cannot be neglected. As discussed below, further development of the record is necessary before any conclusions can be drawn about the extent of that public interest.
II.
In remanding, Judge Niemeyer forecasts the potential facts that may be developed with further discovery or even trial. I agree with what he has said; I only wish he had said more. Judge Niemeyer’s forecast seems cramped, and even one-sided, because he fails to acknowledge those potential facts that may support rather than undermine McVey’s First Amendment claim. Three issues of fact appear which, if the evidence proves favorable to McVey, would tilt the First Amendment balance decidedly in her favor.
The first issue involves McVey’s role as manager of the airport. Judge Niemeyer correctly explains that the greater “the extent to which McVey’s role was a confidential, policymaking, or public contact role,” the greater will be the government-employer’s interest in controlling (and even censoring) her speech. Ante at 278-279. If her “role was equivalent to that of an agency head,” even a purely ideological disagreement with her employer would be fair grounds for her termination. Id.
But the corollary is also true: the less her role involved confidential duties, policymak-ing and public contact, the less interest the Airport Commission had in censoring her speech. Despite the puffery in her complaint, McVey’s position may turn out to have been a mostly ministerial one, without real policymaking authority. Perhaps her role required only the implementation of policy designed by the Virginia Highland Airport Commission, with little room for creativity or discretion. Perhaps her role was not like that of an “agency head” at all. If so, the government-employer’s interest in controlling her speech would be far less.
The second issue involves the importance of the speech to the public. Judge Niemeyer characterizes the speech for which McVey was terminated as a mere “airing publicly [of] the tensions between her and the Airport Commission.” Id. If that characterization proves to be correct, then McVey’s interest as speaker, and the related public interest served by such speech, will be quite low. Id.
But on the other hand, there may turn but to have been a great public interest served by McVey’s speech. For instance, her speech may have been intended to prevent or expose illegal actions by the Airport Commission. Construing her complaint in its strongest light, McVey has alleged that she was fired for refusing to he on a Virginia FOIA request, that is, refusing to certify as correct documents she had personally witnessed being falsified, and also for writing a letter to the requesting newspaper explaining which documents she did not so certify. Such *281speech is at the core of that protected by the First Amendment because it implicates the integrity of our public institutions and the means by which our democracy is preserved — through a free and open press. If McVey’s speech were intended to prevent or disclose the illegal actions of her government-employer, her interest in that speech, which encompasses the public’s interest, would be compelling, and a very strong showing of disruption of legitimate government functions would be required to overcome it. See, e.g., Khuans v. School Dist. 110, 128 F.3d 1010, 1018 (7th Cir.1997) (“When an employee speaks out about actual wrongdoing or breach of public trust on the part of her superiors, or speaks on serious matters of public concern, the government must make a more substantial showing than otherwise that the speech is, in fact, likely to be disruptive before the employee’s actions may be punished.”); Hafley v. Lohman, 90 F.3d 264, 267 (8th Cir.1996) (holding that “it is clear that [the plaintiffs] interest in exposing an attempt to obstruct a criminal investigation into the handling of public funds outweighs the state’s interest in the efficiency of its public services.”), cert. denied, — U.S.-, 117 S.Ct. 1081, 137 L.Ed.2d 216 (1997); Voigt v. Savell, 70 F.3d 1562, 1562 (9th Cir.1995) (“Johnson’s speech included allegations of criminal wrongdoing and abuse of power. Such accusations involve matters of inherent public concern and the burden on the employer in demonstrating that its interests outweigh the First Amendment interest of the employee is correspondingly onerous.”), citing Johnson v. Multnomah County, 48 F.3d 420, 426 (9th Cir.1995).
The eases cited by Judge Niemeyer in which adverse employment actions were upheld despite First Amendment claims, see ante at 278-279, do not address the situation where a public employee’s speech is intended to prevent or expose the illegal actions of his government-employer. The bulk of the cited cases involve mere policy disagreements between employees and their government-employers. See, e.g., Weisbuch v. County of Los Angeles, 119 F.3d 778, 780, 782 (9th Cir.1997) (Medical Director demoted for criticizing how much the Director of Health Services listened to medical opinion before making decisions); Rash-Aldridge v. Ramirez, 96 F.3d 117, 118-19 (5th Cir.1996) (city council member removed from a board position for supporting a different highway access plan than the one supported by the city council); Sims v. Metropolitan Dade County, 972 F.2d 1230, 1231-32 (11th Cir.1992) (employee in the Department of Community Affairs, the function of which is to “foster mutual understanding and tolerance among all of Miami’s ethnic groups,” who was suspended for making inflammatory remarks in support of a racial boycott); Kinsey v. Salado Indep. Sch. Dist., 950 F.2d 988, 990-91 (5th Cir.1992) (school superintendent who was fired for speaking against the winning slate in a school board election, because he disagreed with the winners’ view of the school board’s role in the daily operation of the schools); Hall v. Ford, 856 F.2d 255, 257, 265 (D.C.Cir.1988) (Athletic Director fired for a “pattern of speech concerning the proper response to [National Collegiate Athletic Association and university] rule violations within the [athletic] department,” which speech contradicted the views of the President and Board of Trustees as to how certain “policies should have been formulated and implemented”); Gonzalez v. Benavides, 712 F.2d 142, 143-44 (5th Cir. 1983) (Executive Director of community action agency fired for refusing to recognize the supervisory authority of the county commissioners court). The only exception is Bates v. Hunt, 3 F.3d 374 (11th Cir.1993), which concerned a Governor’s administrative assistant who was fired for supporting a civil suit against the Governor, see id. at 375-76. But the Eleventh Circuit specified that it did not view the' dispute that the speech was about as “a matter of great public concern.” Id. at 377 n. 5 (“Although the Constitution was invoked, the [subject of the speech for which the plaintiff was fired] mainly was a dispute between one employee and his employer about internal office matters.”). Although a high-level policymaker enjoys little First Amendment protection for her statements about her government employer’s policy, the balance may be different for her statements preventing or exposing government wrongdoing. See Flynn v. City of Boston, 140 F.3d 42, 47 (1st Cir.1998) (explaining, in finding that a policy level official’s *282right to speak about policy was outweighed by the government-employer’s right, that “[t]his does not mean that anything goes for policy-related positions: this would be a different case if an executive were fired for reporting a crime”), petition for cert. filed, 67 U.S.L.W. 3084 (July 20, 1998) (No. 98-153).
The third factual issue to be developed is the degree to which McVey’s speech disrupted the Airport Commission’s legitimate interests as employer. The Rankin factors, described at pages 279 and 280 of Judge Niemeyer’s opinion, reflect a number of ways in which a public employee’s speech might disrupt the “effective and efficient management” of a government agency and the public confidence in that agency, ante at 279. Judge Niemeyer correctly notes that “the complaint does not resolve on its face the extent to which the Rankin balancing factors were satisfied” in this case, and thus it is premature to evaluate the strength of the employer’s interest in controlling McVey’s speech. Id. at 278-279.
Although Judge Niemeyer does not do so, it should be noted that the Rankin factors regard disruption only of the lawful, legitimate operations of the government-employer. See Rankin v. McPherson, 483 U.S. 378, 388, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987) (explaining, in elucidating the factors to be considered when evaluating the government interest, that “[t]he State bears a burden of justifying the discharge on legitimate grounds” (emphasis added)). The government-employer has no legitimate interest in efficiently breaking the law or defrauding the public. See Johnson, 48 F.3d at 427 (“In other words, the County does not have a legitimate interest in covering up mismanagement or corruption and cannot justify retaliation against whistleblowers as a legitimate means of avoiding the disruption that necessarily accompanies such exposure.”). If it turns out that the only government operations that McVey’s speech disturbed were the falsification of a Virginia FOIA response and the pursuit, at Kenneth Stacy’s instruction, of improper tactics to delay public awareness of the Airport Commission’s wrongdoing, then those illegitimate government interests will not outweigh the First Amendment interests in McVey’s speech, whether McVey was a high-ranking policymaker or not.
III.
This case will require discovery, and perhaps trial, before the district court can fully weigh McVey’s interest in speaking and the public’s interest in her speech against the government-employer’s interest in controlling that speech. I do not know how this necessarily fact-specific balancing will come out. Nor can I determine based merely on the allegations in the complaint whether, even if McVey’s First Amendment rights have been violated, qualified immunity will nonetheless be appropriate because the results of the balancing will prove not to have been clear to a reasonable official.
Subject to these remarks, I join the opinion of Judge Niemeyer.
MICHAEL, Circuit Judge, concurring in part and concurring in the judgment:
I concur in Judge Niemeyer’s opinion for the court, except to the extent it is qualified by Judge Murnaghan’s separate opinion. In addition, I concur in the judgment.